ORDER
The Office of Attorney Ethics having advised this Court that SAMUEL KONIGSBERG of NORWOOD, who was admitted to *68the bar of this State in 1981, pleaded guilty to making a false statement to an agency of the United States in violation of 18 U.S.C.A. 1001, and good cause appearing;
It is ORDERED that pursuant to R. 1:20-6(b)(1), SAMUEL KONIGSBERG is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of the Court; and it is further
ORDERED that SAMUEL KONIGSBERG be restrained and enjoined from practicing law during the period of his suspension; and it is further
Ordered that SAMUEL KONIGSBERG comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.